 Case 1:21-cv-00234-WES-LDA Document 1 Filed 05/27/21 Page 1 of 7 PageID #: 1



                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF RHODE ISLAND

HEATHER CADY                                         :
                                                     :
                            Plaintiff                :
                                                     :
       v.                                            :
                                                     :          C.A. No.
                                                     :          JURY TRIAL DEMANDED
LIFE INSURANCE COMPANY OF                            :
NORTH AMERICA                                        :
                                                     :
                            Defendant                :

                                              COMPLAINT

       Plaintiff Heather Cady hereby commences this action against the Defendant and

alleges:

 I.        JURISDICTION AND VENUE

           1. Plaintiff, a citizen of the State of Rhode Island, invokes the jurisdiction of this Court

 pursuant to 28 U.S.C. § 1331 because the claims asserted herein arise under the Employee

 Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1001 et seq. (“ERISA”).

           2. Plaintiff Heather Cady (“Plaintiff Cady”) was employed as a retirement customer

 support service representative with Fidelity Investments (“Fidelity”), and enrolled in Short

 Term Disability (STD) and Long Term Disability (LTD) benefits through her employment.

           3. Fidelity Investments maintained formal Plans for these benefits, and the Plan at issue

 herein is the FMR LLC. Fidelity is a plan sponsor within the meaning of ERISA 29 U.S.C. §

 2002(16)(B).

           4. FMR LLC is administered by Life Insurance Company of North America (“Cigna”),

 which was acquired by New York Life Insurance Company in December, 2020.




                                                     1
 Case 1:21-cv-00234-WES-LDA Document 1 Filed 05/27/21 Page 2 of 7 PageID #: 2



 II.     PARTIES

        5.     Defendant Life Insurance Co of North America (“Cigna”) is a corporation duly

organized under the laws of the State of Connecticut, with a principal office therein.

        6.   Defendant Cigna is the entity that administers the Short Term Disability (STD) and

Long Term Disability (LTD) benefits as the “plan administrator” within the meaning of ERISA,

29 U.S.C. § 1002(16)(A) and § 1132 and a “fiduciary” within the meaning of 29 U.S.C.

§ 1002(21) of ERISA.

        7.     Plaintiff is a resident of the state of Rhode Island and an ERISA Plan Beneficiary

within the meaning of ERISA, 29 U.S.C. § 1132(a)(1)(B) and (3).

 III.    FACT ALLEGATIONS

        8.   Plaintiff was employed by Fidelity as a Retirement Customer Support Service

Representative.

        9.   As part of her everyday job duties, Plaintiff handles calls from Fidelity clients and

provides them with service regarding their retirement accounts and benefits, and assists with

account managements, including but not limited to, contributions, withdrawals and required

minimum distributions and communication of tax issues.

        10. Physically Plaintiff’s employment constitutes continuous sitting for four (4) ten (10)

hour days, and constant telephone and computer use and keyboarding.

        11. Plaintiff’s employment also has high cognitive demands, requiring the administration

of large sums of money throughout the workday, constant concentration and exceptional attention

to detail, in addition to high end customer support and service skills.

        12. Plaintiff has a decade long history of orthopedic issues with her left hip.

        13. Plaintiff suffered a flare up in her hip issue during the spring of 2020, and

commenced treatment with Ramin Tabaddor, M.D. of University Orthopedics (“Dr. Tabaddor”).

                                                   2
 Case 1:21-cv-00234-WES-LDA Document 1 Filed 05/27/21 Page 3 of 7 PageID #: 3



       14. During this treatment for her hip issue, Plaintiff fell in her shower on July 13, 2020,

and injured her left shoulder.

       15. As a result of her shoulder injury, Plaintiff’s arm was immobilized in a sling for

biceps tendinitis, and she went out of work and on or about July 23, 2020.

       16. Plaintiff’s initial application for STD benefits through FRM LLC, managed by Cigna,

was received on July 22, 2020 and approved by letter dated August 3, 2020.

       17. Plaintiff remained on STD benefits (with various benefit extension periods) through

September 24, 2020.

       18. By letter dated September 8, 2020, Cigna informed Plaintiff that it would terminate

her STD benefits on September 24, 2020, unless Plaintiff provided additional medical

documentation.

       19. Additional medical documentation from Dr. Tabaddor was provided to support

Plaintiff’s absence from work and entitlement to STD benefits.

       20. Despite the additional medical documentation, Cigna affirmed the September 8, 2020

decision to terminate benefits effective September 24, 2020 by a final decision letter dated

October 16, 2020.

       21. Cigna’s based its benefit denial on a file review of a company Nurse Claim Manager

who unilaterally took it upon herself to disregard the the documentation submitted by Dr.

Tabaddor, opining that his explanation as to how Plaintiff’s functional capacity prevented her

from performing her regular job requirements was not clinically supported.

       22. Plaintiff timely appealed Cigna’s benefit denial on December 3, 2020, citing her

inability to work due to the orthopedic issues for which she was in treatment for her left shoulder

and left hip with Dr. Tabaddor, and provided even more medical documentation.




                                                  3
 Case 1:21-cv-00234-WES-LDA Document 1 Filed 05/27/21 Page 4 of 7 PageID #: 4



       23. By letters dated January 20, 2021 and March 1, 2021, Cigna advised Plaintiff that it

intended to uphold the prior benefit denial, citing a purchased medical file review of a medical

doctor, board certified in orthopedics.

       24. The stated basis for the benefit denial on appeal was that the file review doctor

supported on-going restrictions and limitations through November 5, 2020, but none which were

deemed to interfere with the Plaintiff’s job duties.

       25. Plaintiff again provided additional medical documentation from her treating physician

Dr. Tabaddor to support her STD benefit appeal.

       26. By letter dated March 19, 2021, Cigna finalized Plaintiff’s benefit denial effective

September 24, 2020, and determining that although they agree that Plaintiff had legitimate

functional capacity restrictions and limitations during the period of September 24, 2020 through

November 5, 2020, they were not sufficient enough to continue benefits, and that although she

was deemed fully disabled and entitled to benefits from January 12, 2021 forward to a future date,

that she could not avail herself of those benefits because of the self determined gap in benefit

eligibility from September 24 through January 12, 2021.

       27. The reason that even the medical review opined that Plaintiff was entitled to benefits

from January 12, 2021 forward was that the Plaintiff was scheduled for hip surgery on that date.

       28. Plaintiff’s hip surgery was delayed due to her shoulder injury, as she was unable to

undergo hip surgery until her shoulder injury was improved enough to support her use of crutches

following hip surgery.

       29. While waiting for the surgery, Plaintiff was unable to sit for extended periods of time

and was in constant excruciating pain that would have significantly affected her ability to

competently perform her job duties, along with all of the side effects of necessary pain

medication.

                                                   4
 Case 1:21-cv-00234-WES-LDA Document 1 Filed 05/27/21 Page 5 of 7 PageID #: 5



          30. Plaintiff exhausted all administrative remedies, as the Plan only provided for one

appeal.

          31. In support of her appeal, Plaintiff submitted all pertinent medical documentation

regarding her treatment for both her shoulder injury and her hip condition, including

documentation of excruciating pain and prescribed pain medication, and a letter from Dr.

Tabaddor dated December 18, 2020.

          32. Dr. Tabaddor’s detailed letter explained in full Plaintiff’s on-going work restrictions

regarding both her left shoulder and hip, gave a clear directive that she remain out of work for at

least six (6) month from the date of the letter, and confirmed Plaintiff’s upcoming hip surgery

scheduled for January 12, 2021.

          33. Cigna unilaterally disregarded the clear recommendations and course of treatment

prescribed by Plaintiff’s orthopedic specialist, Dr. Tabaddor, choosing to rely instead on a

purchased file review by a doctor who had physically never seen or examined the Plaintiff.

          34.    At this juncture, Plaintiff has exhausted all available administrative and

internal appeals offered by Defendant.

          35.    Plaintiff returned to work approximately one month earlier than anticipated

by Dr. Tabaddor on May 13, 2021.

          36.    Plaintiff submits that she stood eligible for STD benefits through the Cigna

policy from the time her benefits were denied beginning September 25, 2020 through her return

to work on May 13, 2021.

          37.    Upon her return to work Plaintiff was advised that during her medical leave of

absence she had been given a raise and she began receiving an increased salary.




                                                    5
    Case 1:21-cv-00234-WES-LDA Document 1 Filed 05/27/21 Page 6 of 7 PageID #: 6



          38.      As a result of the denial of STD benefits, Plaintiff has suffered the loss of the value

  of STD benefits, has suffered financial hardship, stress and humiliation associated with financial

  hardship, exacerbated medical symptoms and prolonged recovery and other pecuniary damages

  including attorney’s fees and costs of the within litigation.

                                              COUNT I
                                      DENIAL OF PLAN BENEFITS
                                         29 U.S.C. § 1132(a)(1)(B)

          39.      Plaintiff hereby realleges in full in this paragraph the allegations set forth in all

other paragraphs of this Complaint.

          40.      Plaintiff Plan Beneficiary, during the time period of November 25, 2020 through

  May 13, 2021, was disabled within the meaning of the Plan, and therefore eligible to receive

  Short Term Disability benefits thereunder.

          41.      By correspondence dated October 19, 2018, Defendant made a final denial of

  Plaintiff’s claim for benefits.

           WHEREFORE, Plaintiff prays for the relief requested herein.


                                                 COUNT II
                                    BREACH OF FIDUCIARY DUTY
                                        29 U.S.C. § 1132(a)(3)

          42.      Plaintiff hereby realleges in full in this paragraph the allegations set forth in all

  other paragraphs of this Complaint

          43.      Defendant stands in a fiduciary position to Plaintiff.

          44.      In breach of its fiduciary duties, Defendant has wrongfully failed and/or refused to

  appropriately pay Plaintiff monthly STD benefits pursuant to the provisions and requirements of

  the Plan.

              WHEREFORE, Plaintiff prays for the relief requested herein.



                                                        6
Case 1:21-cv-00234-WES-LDA Document 1 Filed 05/27/21 Page 7 of 7 PageID #: 7



                                    PRAYER FOR RELIEF

       Plaintiff Heather Cady, prays that this Court grant her the following relief:

       1. Declare that Plaintiff stands entitled to Short Term Disability (STD) benefits under

the terms of the STD policy, and the ability to move from STD to LTD benefits if STD benefits

exhausted during the timer period of benefit denial;

       2. Order Defendant to pay Plaintiff’s STD/LTD benefits from September 25, 2020
though her return to work on May13, 2021;

       3. Award Plaintiff reasonable attorney’s fees, litigation expenses and costs;

       4. Award Plaintiff appropriate interest on all such monies; and

       5. Such other and further relief as the Court deems just and proper to award Plaintiff.

      PLAINTIFF CLAIMS TRIAL BY JURY ON ALL COUNTS SO TRIABLE.

                                                 Respectfully submitted,
                                                 PLAINTIFF
                                                 HEATHER CADY
                                                 By her Attorneys,

                                                 /s/ Noelle K. Clapham
                                                 Noelle K. Clapham #5338
                                                 Vicki J. Bejma #6498
                                                 Robinson & Clapham
                                                 123 Dyer Street, 1ST Floor
                                                 Providence, RI 02903
                                                 (401) 331-6565
                                                 (fax) 331-7888
                                                 robinsonandclapham@gmail.com
                                                 vbejma@smrobinsonlaw.com




                                                 7
